IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Thomas Mastrocola,                      :
                                        :
                         Petitioner     :
                                        :
              v.                        : No. 1668 C.D. 2019
                                        : Submitted: October 9, 2020
Workers’ Compensation Appeal            :
Board (Harvard Protection               :
Services, LLC and Eastguard             :
Insurance Company),                     :
                                        :
                         Respondents    :


BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                         FILED: January 8, 2021


            Thomas Mastrocola (Claimant) petitions for review of the October 30,
2019 order of the Workers’ Compensation Appeal Board (Board), which affirmed
the order of a workers’ compensation judge (WCJ) granting the termination
petition filed by Harvard Protection Services, LLC (Employer).         On appeal,
Claimant argues that Employer’s medical expert’s opinion was incompetent
because he presented an incorrect summary of Claimant’s medical history. For the
following reasons, we affirm the Board’s order.
            Claimant suffered a work injury on August 29, 2016, in the nature of a
right foot contusion and contusion of the toes. WCJ’s Findings of Fact Nos. 1, 2;
Reproduced Record (R.R.) at 421a. On March 22, 2017, Employer filed a petition
to terminate Claimant’s benefits as of February 23, 2017, based upon the opinion
of Dr. Barry Ruht, who is board certified in orthopedic surgery. R.R. at 16a.
Employer also filed a petition to suspend Claimant’s benefits, asserting that it had
offered Claimant a job within his restrictions that would not result in a loss of
earnings, but that Claimant refused the job. R.R. at 23a. Claimant filed an answer
to each petition denying the allegations. R.R. at 20a, 27a.
             On May 19, 2017, Claimant filed a petition for review of his
compensation benefits. R.R. at 30a. Claimant sought to amend the description of
his work-related injury to include a Lisfranc injury to his right foot with material
aggravation of the underlying degenerative arthritis.         R.R. at 30a.   Employer
denied the allegations.     R.R. at 34a.      The petitions were consolidated for
disposition by the WCJ.
             In support of his review petition, Claimant appeared before the WCJ
on May 26, 2017, and December 15, 2017. R.R. at 37a, 316a. Claimant testified
that he was working as an armed security officer on August 29, 2016, when an
employee in a powered wheelchair drove over his right foot. R.R. at 45a, 52a-53a.
Claimant said he “felt a pop and the pain was excruciating.”             R.R. at 53a.
Claimant sought medical treatment and continues to receive treatment for his right
foot. R.R. at 54a-55a, 330a.
             Claimant testified that he still experiences pain and swelling in his
right foot. R.R. at 54a. He stated that the pain radiates from the middle of his right
foot to the back of his toes down the right side of his foot to the base of his right
ankle, and that his symptoms are aggravated by walking, standing, and sometimes
sitting. R.R. at 58a. He also stated that he wears an orthotic sneaker and brace to
alleviate the swelling caused by activity. R.R. at 56a-57a, 330a. Claimant testified


                                          2
that he is less active than he was before the injury because the pain and swelling
prevent him from exercising. R.R. at 60a, 324a. He explained that he would not
be physically capable of performing his pre-injury job because every position
requires standing or walking. R.R. at 61a.
                Claimant also presented the deposition testimony of Michael A.
Troiano, D.P.M., who specializes in reconstructive podiatric surgery. R.R. at 222a.
Based on a physical examination, reviews of other medical reports, and the history
provided by Claimant, Dr. Troiano diagnosed Claimant with a right foot deep bone
contusion, Lisfranc sprain,1 and aggravation of preexisting midfoot arthritis. R.R.
at 226a, 256a. Dr. Troiano opined that the August 29, 2016 incident “worsened
[Claimant’s condition] dramatically.” R.R. at 226a, 257a. Dr. Troiano stated that
Claimant could not return to his full-duty job because of his limited mobility, but
that he could work in a sedentary capacity. R.R. at 259a-60a.
                In support of its petition, Employer presented the deposition testimony
of Barry A. Ruht, M.D., who is board certified in orthopedic surgery and
fellowship trained in foot and ankle surgery. R.R. at 81a. Dr. Ruht examined
Claimant on February 23, 2017, which included taking Claimant’s history,
performing a detailed physical examination of Claimant’s right foot, and reviewing

       1
         Dr. Troiano explained that a Lisfranc sprain is “a twisting or a forceful dorsiflexion
injury.” R.R. at 257a. He further explained:

                The bridge of the foot is the keystone of the foot and is very, very
                important for the arch. Lisfranc’s ligament is one of the tightest, strongest
                ligaments in the body basically connecting the medial cuneiform, which is
                the midfoot, to the forefoot, the second metatarsal. In today’s day and
                age, we see these types of injuries in high velocity twisting, like, [a]
                football player cutting and getting tackled at the same time.

R.R. at 258a.


                                                 3
Claimant’s previous medical records, including MRIs, orthopedic evaluations, and
x-rays.   See R.R. at 205a.    Dr. Ruht noted that Claimant’s treating podiatric
physician, Dr. Daniel Perez, D.P.M., and Dr. Troiano diagnosed Claimant with a
right foot contusion and midfoot arthritis both before and after the injury. R.R. at
104a.
             Based on his review, Dr. Ruht opined, within a reasonable degree of
medical certainty, that Claimant was fully recovered from his right foot contusion
and that he was not experiencing ongoing symptoms. R.R. at 113a. Dr. Ruht also
concluded that the work injury did not cause a Lisfranc sprain or aggravate
Claimant’s preexisting midfoot arthritis. R.R. at 113a-14a. Dr. Ruht opined that
Claimant could return to his pre-injury job without restrictions. R.R. at 115a.
             Based on the foregoing, the WCJ found that Claimant fully recovered
from his work-related injury as of February 23, 2017, and that the description of
his injury should not be amended to include additional injuries. In so holding, the
WCJ found Dr. Ruht’s testimony more credible and persuasive than the testimony
of Dr. Troiano. The WCJ also concluded that the job offer made to Claimant was
moot given that he had fully recovered by that time. Accordingly, the WCJ
granted Employer’s termination petition, terminated Claimant’s benefits effective
February 23, 2017, dismissed Employer’s suspension petition as moot, and denied
and dismissed Claimant’s review petition.
             Claimant appealed the WCJ’s decision to the Board, arguing that
Employer did not meet its burden of proving he had fully recovered from his work
injury.   In rejecting Claimant’s assertion, the Board stated that “the WCJ
summarized the evidence and testimony of all the witnesses and made the
necessary credibility determinations.        She explained the reasons for those


                                         4
credibility determinations, and we were able to determine how her result was
reached.” Board Opinion at 8; R.R. at 443a. Accordingly, the Board affirmed the
WCJ’s decision and Claimant filed the instant petition for review.
               On appeal to this Court,2 Claimant argues that the Board erred in
affirming the WCJ’s decision because the WCJ relied on Dr. Ruht’s medical
opinion. More specifically, Claimant argues that Dr. Ruht incorrectly concluded
that Claimant’s diagnosis on August 2, 2016, i.e., prior to the work injury, was
identical to a diagnosis made on August 31, 2016, after the work injury. Claimant
asserts that because Dr. Ruht’s understanding of Claimant’s medical history was
erroneous, his opinion was insufficient to support Employer’s burden.                 We
disagree.
               Initially, we note that Section 413(a) of Workers’ Compensation Act
(Act)3 provides, in part, as follows:

               A workers’ compensation judge designated by the department
               may, at any time, modify, reinstate, suspend, or terminate a
               notice of compensation payable, an original or supplemental
               agreement or an award of the department or its workers’
               compensation judge, upon petition filed by either party with the
               department, upon proof that the disability of an injured employe
               has increased, decreased, recurred, or has temporarily or finally
               ceased, or that the status of any dependent has changed.
77 P.S. §772.



      2
          Our scope of review is limited to determining whether constitutional rights were
violated, whether an error of law was committed, or whether necessary findings of fact are
supported by substantial evidence. Milner v. Workers’ Compensation Appeal Board (Main Line
Endoscopy Center), 995 A.2d 492, 495 n.2 (Pa. Cmwlth. 2010).

      3
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§1-1041.4, 2501-2710.


                                                5
             With respect to a termination petition where the claimant complains of
continued pain, an employer meets its burden of proof when its medical expert
“testifies that it is his opinion, within a reasonable degree of medical certainty, that
the claimant is fully recovered, can return to work without restrictions and that
there are no objective medical findings which either substantiate the claims of pain
or connect them to the work injury.” Udvari v. Workmen’s Compensation Appeal
Board (USAir, Inc.), 705 A.2d 1290, 1293 (Pa. 1997). Further, “the failure of the
employer’s expert to employ these ‘magic words’ is not fatal to the employer’s
claim.” Id. at 1293 n.3 (quoting Callahan v. Workmen’s Compensation Appeal
Board (Bethlehem Steel Corp.), 571 A.2d 1108 (Pa. Cmwlth. 1990)). Instead, it is
enough that the expert testified to releasing the claimant to work without
restrictions because the work-related injury was resolved. Id.
             As stated, Claimant argues that a medical opinion based on false
information is insufficient to support a termination petition.            Contrary to
Claimant’s assertion herein, Dr. Ruht’s medical opinion was not based solely on
his statement that Claimant was diagnosed with the same condition, i.e., a right
foot contusion and midfoot arthritis both before and after the injury. A medical
opinion is not rendered incompetent unless it is based solely on inaccurate
information. American Contracting Enterprises, Inc. v. Workers’ Compensation
Appeal Board (Hurley), 789 A.2d 391, 396 (Pa. Cmwlth. 2001).                 It is well
established that a medical expert’s opinion must be viewed as a whole, “and that
inaccurate information will not defeat that opinion unless it is dependent on those
inaccuracies.” Id.
             The record reveals that Dr. Ruht reviewed Claimant’s medical history,
which included notes made by Dr. Perez on August 2, 2016, and by Dr. Troiano on


                                           6
August 31, 2016. R.R. at 102a. After their respective examinations, both doctors
diagnosed Claimant with a right foot contusion and midfoot arthritis. R.R. at 102a.
However, these diagnoses did not form the sole basis of Dr. Ruht’s conclusion that
Claimant had fully recovered from his work injury as of February 23, 2017.
             Dr. Ruht’s medical opinion was based on his own physical
examination of Claimant’s right foot, Claimant’s history of his own health, and his
review of Claimant’s previous medical records, MRIs, and orthopedic evaluations.
R.R. at 87a, 90a, 97a. Dr. Ruht referenced the sources underlying his opinion and
explained that, in his opinion, he believed Claimant had fully recovered. Further,
in crediting this testimony, the WCJ determined that Dr. Ruht recognized
similarities in Claimant’s condition both before and after the work injury based on
objective measures. WCJ’s Findings of Fact No. 7; R.R. at 424a. As a result,
Employer presented substantial competent evidence to meet its burden of proof to
support the WCJ’s decision granting the termination of Claimant’s compensation
benefits. The Board did not err in affirming that decision.
             Accordingly, the Board’s order is affirmed.




                                       MICHAEL H. WOJCIK, Judge




                                         7
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Thomas Mastrocola,                    :
                                      :
                      Petitioner      :
                                      :
             v.                       : No. 1668 C.D. 2019
                                      :
Workers’ Compensation Appeal          :
Board (Harvard Protection             :
Services, LLC and Eastguard           :
Insurance Company),                   :
                                      :
                      Respondents     :



                                   ORDER


           AND NOW, this 8th day of January, 2021, the order of the Workers’
Compensation Appeal Board, dated October 30, 2019, is AFFIRMED.




                                    __________________________________
                                    MICHAEL H. WOJCIK, Judge